Notice of Pre-AIA  or AIA  Status
1.		The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Application, Amendments and/or Claims
2.		The amendment of 15 May 2020 is acknowledged and entered in full. Claim 1 is pending in the instant application.  
3.		Claim 1 drawn to a method of treating pain, is being considered for examination in the instant application.

Specification
4.		    The disclosure is objected to because of the following informalities:
Internet address:
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see page 19). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §608.01. Appropriate correction is required.
5.    			The attempt to incorporate subject matter into this application by reference -http://people.bu.edu/gilmore/nf-kb/inhibitors/index.html is ineffective because it is an embedded hyperlink. See 37 CFR 1.57(d) and MPEP 608.01 (p)(I). The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to 

Claim Rejections - 35 USC § 102
6.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
7.		Claim 1 is rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Filos et al (Anaesthesiology 77: 267-274, 1992).
8.		Claim 1 is drawn to a method of treating pain comprising local administration of one or more NFκB inhibiting compounds.
9.		Filos et al teach treating pain in cancer patients by intrathecal administration of clonidine to said patients. The reference teaches that intrathecal clonidine was effective in pain control (Abstract). It is noted that intrathecal administration is a form of local administration as stated in paragraph 0017 of the instant specification. Also to be noted is that clonidine is inherently a NFκB inhibiting compound (see para 0016 of instant specification). Because the method step disclosed by Filos et al meets the limitations of claim 1 of the instant application, the method described in the reference anticipates the invention.

10.		Claim 1 is rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Eisenach et al (Pain 61: 391-399, 1995 – abstract only).
11.		Eisenach et al teach treating cancer pain in patients by epidural administration of clonidine and morphine to these patients. The reference teaches that successful analgesia was achieved with clonidine in patients with neuropathic pain. The study concludes that epidural clonidine may provide effective relief for neuropathic cancer pain (Abstract). It is noted that epidural administration is a form of local administration as stated in paragraph 0017 of the instant specification. Also, to be noted is that clonidine and morphine are NFκB inhibiting compounds (see para 0016 and 0044 of instant specification). Because the method step disclosed by Eisenach et al meets the limitations of claim 1 of the instant application, the method described in the reference anticipates the invention.

12.		Claim 1 is rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Hassenbusch et al (US Patent 5,801,188, dated 9/1/1998). 
13.		Hassenbusch et al teach a pharmaceutical composition (or depot) of clonidine (col 2, lines 22-24; col 4, full para 4) for pain relief (abstract), preferably neuropathic pain (abstract; col 1, lines 65-67; claim 17) where the drug is administered intrathecally (col 1, last para, claim 7). Please note that an intrathecal mode is a local administration form, as taught in the instant specification (para 0017 for example). Also to be noted is that clonidine is a NFκB inhibiting compound (see para 0016 of instant specification). Because the method step disclosed by Hassenbusch et al meets the limitations of claim 1 of the instant application, the method described in the reference anticipates the invention.


Double Patenting – Non-statutory
14.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
15.		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
16.		Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

17.		Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US Patent 8,969,397. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both sets of claims recite a method of treating pain by locally administering one or more compounds.
The only differences between the issued and instant claims are as follows:
 (i) Instant claim recites NFĸB inhibitor while ‘397 claims recite clonidine and statin. However, clonidine and statin are both NFĸB inhibitors as taught in the instant specification (para 0016, 0044), therefore, the instant claims are genus claims. 
(ii) ‘397 claims recite the pain comprising “sciatica”, while instant claim only recites pain, which is directed to the genus. 
(iii) ‘397 claims recite local administration like epidural or intrathecal modes, while instant claim recites local administration generically. However, instant specification teaches that local administration includes intrathecal or epidural injection (see para 0017).



19.		Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US Patent 9,968,572. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both sets of claims recite treating pain by administering a drug depot or compound. 
The only differences between the issued and instant claims are as follows:
 (i) Instant claim recites NFκB inhibitor while ‘572 claims recite clonidine. However, clonidine is a NFĸB inhibitor as taught in the instant specification (para 0016), therefore, the instant claims are genus claims. 
(ii) ‘572 claims recite implanting the drug depot, while instant claim recites local administration which includes intrathecal or epidural injection (see para 0017 of instant specification).
However, the PGPB of the ‘572 patent teaches that implanting can be done by injection (para 0040), which include epidural or intrathecal modes (para 0145). 
(iii) ‘572 claims recite additional agents, while instant claim 1 does not. However, instant claim 1
recites “comprising” administration of one or more compounds, which means that the administration does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003); MPEP 2111.03.
20.		Therefore, the instant claim is not patentably distinct over the issued claims of 9,968,572.


The only differences between the issued and instant claims are as follows:
 (i) Instant claim recites NFκB inhibitor while ‘917 claims recite clonidine. However, clonidine is a NFĸB inhibitor as taught in the instant specification (para 0016), therefore, the instant claim is a genus claim. 
(ii) ‘917 claims recite implanting the drug depot, while instant claim recites local administration which includes intrathecal or epidural injection (see para 0017 of instant specification).
However, the PGPB of the ‘917 patent teaches that implanting can be done by injection (para 0071), which include epidural or intrathecal modes (para 0152). 
22.		Therefore, the instant claim is not patentably distinct over the issued claims of 9,763,917.

23.		Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13, 17-18 and 20 of US Patent 8,623,396. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both sets of claims recite treating pain by administering one or more compounds (drug). 
The only differences between the issued and instant claims are as follows:
 (i) Instant claim recites NFκB inhibitor while ‘396 claims recite clonidine. However, clonidine is a NFĸB inhibitor as taught in the instant specification (para 0016), therefore, the instant claim is a genus claim. 
(ii) ‘396 claims recite implanting the drug depot, while instant claim recites local administration which includes intrathecal or epidural injection (see para 0017 of instant specification).

(iii) ‘396 claims recite additional agents, while instant claim does not. However, instant claim 1
recites “comprising” administration of one or more compounds, which means that the administration does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003); MPEP 2111.03.
 (iv) Claims 1-12 and 20 of the ‘396 patent are to the product for treating pain and instant claim is to a method of treating pain using the product. As the patent claims recite the pharmaceutical formulation having the same utility as claimed in the method of instant claims, the claims are not patentably distinct. The situation is comparable to the Sun Pharmaceutical Industries, Ltd v. Eli Lilly and Company 2010 court case, where it was concluded that double patenting is valid in a patent claiming the method using a compound over a patent claiming the compound having same utility described in specification (Sun Pharmaceutical Industries, Ltd v. Eli Lilly and Company 2010). 
24.		Therefore, the instant claim is not patentably distinct over the issued claims of 8,623,396.

25.		Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of US Patent 8,946,277. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both sets of claims are directed to treating pain using compounds (drug). 
The only differences between the issued and instant claims are as follows:

(ii) ‘277 claims recite implanting the drug depot, while instant claim recites local administration which includes intrathecal or epidural injection (see para 0017 of instant specification). However, the PGPB of the ‘277 patent teaches that implanting can be done by injection (para 0071), which include epidural or intrathecal modes (para 0152). 
(iii) Claims 1-10 of the ‘277 patent are to the product for treating pain and instant claim is to a method of treating pain using the product. As the patent claims recite the pharmaceutical formulation having the same utility as claimed in the method of instant claim, the claims are not patentably distinct. The situation is comparable to the Sun Pharmaceutical Industries, Ltd v. Eli Lilly and Company 2010 court case, where it was concluded that double patenting is valid in a patent claiming the method using a compound over a patent claiming the compound having same utility described in specification (Sun Pharmaceutical Industries, Ltd v. Eli Lilly and Company 2010).
26.		Therefore, the instant claim is not patentably distinct over the issued claims of 8,946,277.

27.		Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of US Patent 9,585,872. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both sets of claims recite treating pain by administering one or more compounds (drug). 
The only differences between the issued and instant claims are as follows:
 (i) Instant claim 1 recites NFκB inhibitor while ‘872 claims recite clonidine. However, clonidine is a NFĸB inhibitor as taught in the instant specification (para 0016), therefore, the instant claim is a genus claim. 

However, the PGPB of the ‘872 patent teaches that implanting can be done by injection (para 0071), which include epidural or intrathecal modes (para 0152). 
(iii) Claims 1-10 of the ‘872 patent are to the product for treating pain and instant claim is to a method of treating pain using the product. As the patent claims recite the pharmaceutical formulation having the same utility as claimed in the method of instant claim, the claims are not patentably distinct. The situation is comparable to the Sun Pharmaceutical Industries, Ltd v. Eli Lilly and Company 2010 court case, where it was concluded that double patenting is valid in a patent claiming the method using a compound over a patent claiming the compound having same utility described in specification (Sun Pharmaceutical Industries, Ltd v. Eli Lilly and Company 2010).
28.		Therefore, the instant claim is not patentably distinct over the issued claims of 9,585,872.

29.		Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of US Patent 9,289,409. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both sets of claims recite treating pain using one or more compounds (drug). 
The only differences between the issued and instant claims are as follows:
 (i) Instant claim recites NFκB inhibitor while ‘409 claims recite sulindac. However, sulindac is a NFĸB inhibitor as taught in the instant specification (para 0016), therefore, the instant claim is a genus claim. 
(ii) ‘409 claims recite implanting the drug depot, while instant claim recites local administration which includes intrathecal or epidural injection (see para 0017 of instant specification).  

(iii) Claims 1-14 of the ‘409 patent are to the product for treating pain and instant claim is to a method of treating pain using the product. As the patent claims recite the pharmaceutical formulation having the same utility as claimed in the method of instant claim, the claims are not patentably distinct. The situation is comparable to the Sun Pharmaceutical Industries, Ltd v. Eli Lilly and Company 2010 court case, where it was concluded that double patenting is valid in a patent claiming the method using a compound over a patent claiming the compound having same utility described in specification (Sun Pharmaceutical Industries, Ltd v. Eli Lilly and Company 2010).
30.		Therefore, the instant claim is not patentably distinct over the issued claims of  9,289,409.

31.		Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of US Patent 8,591,935. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both sets of claims recite treating pain by locally administering one or more compounds or drug. 
The only difference between the issued and instant claims is as follows:
Instant claim recites NFκB inhibitor while ‘935 claims recite statin. However, statins are NFĸB inhibitors as taught in the instant specification (para 0044), therefore, the instant claim is a genus claim. 
32.		Therefore, the instant claim is not patentably distinct over the issued claims of 8,591,935.

33.		Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of US Patent 9,610,243. Although the conflicting claims are 
The only differences between the issued and instant claims are as follows:
 (i) Instant claim recites NFκB inhibitor while ‘243 claims recite clonidine. However, clonidine is an NFĸB inhibitor as taught in the instant specification (para 0016), therefore, the instant claim is a genus claim. 
(ii) ‘243 claims recite implanting the drug depot, while instant claim recites local administration which includes intrathecal or epidural injection (see para 0017 of instant specification).
However, the PGPB of the ‘243 patent teaches that implanting can be done by injection (para 0022), which include epidural or intrathecal modes (para 0188). Additionally, claim 4 of the ‘243 patent recites that the depot is administered at or near the spine, i.e. epidural or intrathecal.
34.		Therefore, the instant claim is not patentably distinct over the issued claims of 9,610,243.

35.		Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 6, 8, 11-13, and 15-18 of US Patent 9,351,959. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both sets of claims recite a method of treating pain by administering one or more compounds or a drug. 
The only differences between the issued and instant claims are as follows:
 (i) Instant claim recites NFκB inhibitor while ‘959 claims recite clonidine. However, clonidine is an NFĸB inhibitor as taught in the instant specification (para 0016), therefore, the instant claim is a genus claim. 
(ii) ‘959 claims recite implanting the drug depot, while instant claim recites local administration which includes intrathecal or epidural injection (see para 0017 of instant specification). 
36.		Therefore, the instant claim is not patentably distinct over the issued claims of 9,351,959.

37.		Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of US Patent 9,770,438. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both sets of claims recite treating pain by administering one or more compounds or a drug. 
The only differences between the issued and instant claims are as follows:
 (i) Instant claim recites NFκB inhibitor while ‘438 claims recite clonidine. However, clonidine is an NFĸB inhibitor as taught in the instant specification (para 0016), therefore, the instant claim is a genus claim. 
(ii) ‘438 claims recite implanting the drug depot, while instant claim recites local administration which includes intrathecal or epidural injection (see para 0017 of instant specification). However, the PGPB of the ‘438 patent teaches that implanting can be done by injection (para 0069), which include epidural or intrathecal modes (para 0206, 0101). 
38.		Therefore, the instant claim is not patentably distinct over the issued claims of 9,770,438.

39.		Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of US Patent 9,132,119. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both sets of claims recite treating pain using or by administering one or more compounds or a drug. 
The only differences between the issued and instant claims are as follows:

(ii) ‘119 claims recite implanting the drug depot, while instant claim recites local administration which includes intrathecal or epidural injection (see para 0017 of instant specification). However, the PGPB of the ‘119 patent teaches that implanting can be done by injection (para 0069), which include epidural or intrathecal modes (para 0101). 
(iii) Claims 1-14 of the ‘119 patent are to the product for treating pain and instant claim is to a method of treating pain using the product. As the patent claims recite the pharmaceutical formulation having the same utility as claimed in the method of instant claim, the claims are not patentably distinct. The situation is comparable to the Sun Pharmaceutical Industries, Ltd v. Eli Lilly and Company 2010 court case, where it was concluded that double patenting is valid in a patent claiming the method using a compound over a patent claiming the compound having same utility described in specification (Sun Pharmaceutical Industries, Ltd v. Eli Lilly and Company 2010).
40.		Therefore, the instant claim is not patentably distinct over the issued claims of 9,132,119.

41.		Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 and 9-30 of US Patent 8,629,172. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both sets of claims recite treating pain using one or more compounds or a drug. 
The only differences between the issued and instant claims are as follows:
 (i) Instant claim recites NFκB inhibitor while ‘172 claims recite clonidine. However, clonidine is an NFĸB inhibitor as taught in the instant specification (para 0016), therefore the instant claim is a genus claim. 
 epidural or intrathecal modes (para 0137).
 (iii) Claims 1-7 and 14-30 of the ‘172 patent are to the product for treating pain and instant claim is to a method of treating pain using the product. As the patent claims recite the pharmaceutical formulation having the same utility as claimed in the method of instant claim, the claims are not patentably distinct. The situation is comparable to the Sun Pharmaceutical Industries, Ltd v. Eli Lilly and Company 2010 court case, where it was concluded that double patenting is valid in a patent claiming the method using a compound over a patent claiming the compound having same utility described in specification (Sun Pharmaceutical Industries, Ltd v. Eli Lilly and Company 2010).
(iv)The patent claims recite components other than clonidine, while instant claim does not. However, instant claim 1 recites “comprising” administration of one or more compounds, which means that the administration does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003); MPEP 2111.03.
42.		Therefore, the instant claim is not patentably distinct over the issued claims of 8,629,172.

43.		Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7, 9, 10-14, 15-20 of US Patent 9,211,285. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both sets of claims are directed to treating pain using one or more compounds or a drug. 

 (i) Instant claim recites NFκB inhibitor while ‘285 claims recite clonidine. However, clonidine is an NFĸB inhibitor as taught in the instant specification (para 0016), therefore, the instant claim is a genus claim. 
(ii) ‘285 claims recite implanting the drug depot, while instant claim recites local administration which includes intrathecal or epidural injection (see para 0017 of instant specification). However, the PGPB of the ‘285 patent teaches that implanting can be done by injection (para 0086), which includes epidural or intrathecal modes (para 0137).
(iii) Claims 1-7, 9, and 15-20 of the ‘285 patent are to the product for treating pain and instant claim is to a method of treating pain using the product. As the patent claims recite the pharmaceutical formulation having the same utility as claimed in the method of instant claim, the claims are not patentably distinct. The situation is comparable to the Sun Pharmaceutical Industries, Ltd v. Eli Lilly and Company 2010 court case, where it was concluded that double patenting is valid in a patent claiming the method using a compound over a patent claiming the compound having same utility described in specification (Sun Pharmaceutical Industries, Ltd v. Eli Lilly and Company 2010).
44.		Therefore, the instant claim is not patentably distinct over the issued claims of 9,211,285.

45.		Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12-16, of US Patent 8,557,271. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both sets of claims are directed to treating pain by administering locally one or more compounds or a drug. 
The only differences between the issued and instant claims are as follows:

(ii)The patent claims recite components other than clonidine, while instant claim does not. However, instant claim 1 recites “comprising” administration of one or more compounds, which means that the administration does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003); MPEP 2111.03.
(iii) Instant claim recites local administration, while ‘271 claims recite inserting the drug in the synovial joint, which is also a localized administration (see para 0033 of ‘271 PGPB).
46.		Therefore, the instant claim is not patentably distinct over the issued claims of 8,557,271.

47.		Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18, of US Patent 8,722,079. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both sets of claims recite treating pain by administering one or more compounds or a pharmaceutical agent. 
The only difference between the issued and instant claims are as follows:
 (i) Instant claim recites NFκB inhibitor while ‘079 claims recite clonidine. However, clonidine is an NFĸB inhibitor as taught in the instant specification (para 0016), therefore, the instant claim is a genus claim. 
(ii) ‘079 claims recite implanting the drug depot, while instant claim recites local administration which includes intrathecal or epidural injection (see para 0017 of instant specification). 
(iii) Instant claim recites treating pain, while ‘079 claims recite reducing or treating post-stroke spasticity or dystonia. However, the PGPB of the ‘079 patent teaches that post-stroke spasticity presents complications like pain (para 0008), indicating that the subjects have pain and therefore, fall within the same subject population.
(iv) Claims 1-7, 14-18 of the ‘079 patent are to the product for treating a patient population having pain (as stated in (iii)) and instant claim is to a method of treating using the product. As the patent claims recite the pharmaceutical formulation having the same utility as claimed in the method of instant claim, the claims are not patentably distinct. The situation is comparable to the Sun Pharmaceutical Industries, Ltd v. Eli Lilly and Company 2010 court case, where it was concluded that double patenting is valid in a patent claiming the method using a compound over a patent claiming the compound having same utility described in specification (Sun Pharmaceutical Industries, Ltd v. Eli Lilly and Company 2010).
48.		Therefore, the instant claim is not patentably distinct over the issued claims of 8,722,079.

49.		Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9, of US Patent 8,877,226. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both sets of claims are directed to a method of treating pain by administering one or more compounds or drugs. 
The only differences between the issued and instant claims are as follows:
 (i) Instant claim recites NFκB inhibitor while ‘226 claims recite dexamethasone. However, dexamethasone is an NFĸB inhibitor as taught in the instant specification (para 0044), therefore, the instant claim is a genus claim. 

(iii)The patent claims recite components other than clonidine, while instant claim does not. However, instant claim 1 recites “comprising” administration of one or more compounds, which means that the administration does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003); MPEP 2111.03.
50.		Therefore, the instant claim is not patentably distinct over the issued claims of 8,877,226.

51.		Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16, of US Patent 9,265,733. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both sets of claims are directed to a method of treating pain by administering one or more compounds. 
The only differences between the issued and instant claims are as follows:
 (i) Instant claim recites NFκB inhibitor while ‘733 claims recite agents like morphine or dexamethasone. However, morphine and dexamethasone are examples of NFĸB inhibitor as taught in the instant specification (para 0044), therefore, the instant claim is a genus claim. 
(ii) ‘733 claims recite implanting the drug depot, while instant claim recites local administration which includes intrathecal or epidural injection (see para 0017 of instant specification). However, the PGPB of the ‘733 patent teaches that implanting can be done by injection (para 0103), which include local administration by intrathecal mode (para 0161).
 does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003); MPEP 2111.03.
52.		Therefore, the instant claim is not patentably distinct over the issued claims of 9,265,733.

53.		Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20, of US Patent 8,968,767. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both sets of claims are directed to treating pain using one or more compounds. 
The only differences between the issued and instant claims are as follows:
 (i) Instant claim recites NFκB inhibitor while ‘767 claims recite agents like morphine and dexamethasone. However, morphine and dexamethasone are examples of NFĸB inhibitor as taught in the instant specification (para 0044), therefore, the instant claim is a genus claim. 
(ii) ‘767 claims recite implanting the drug depot, while instant claim recites local administration which includes intrathecal or epidural injection (see para 0017 of instant specification). However, the PGPB of the ‘767 patent teaches that implanting can be done by injection (para 0097), which include local administration by intrathecal mode (para 0155).
(iii)The patent claims recite components other than the active agents, while instant claim does not. However, instant claim 1 recites “comprising” administration of one or more compounds, which means that the administration does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003); MPEP 2111.03.
(iv) ‘767 patent claims are to the product for treating pain and instant claim is to a method of treating pain using the product. As the patent claims recite the pharmaceutical formulation having the same utility as claimed in the method of instant claim, the claims are not patentably distinct. The situation is comparable to the Sun Pharmaceutical Industries, Ltd v. Eli Lilly and Company 2010 court case, where it was concluded that double patenting is valid in a patent claiming the method using a compound over a patent claiming the compound having same utility described in specification (Sun Pharmaceutical Industries, Ltd v. Eli Lilly and Company 2010).
54.		Therefore, the instant claim is not patentably distinct over the issued claims of 8,968,767.

55.		Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11, of US Patent 9,700,567. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both sets of claims are directed treating pain using one or more compounds. 
The only differences between the issued and instant claims are as follows:
 (i) Instant claim recites NFκB inhibitor while ‘567 claims recite dexamethasone. However, dexamethasone is an NFĸB inhibitor as taught in the instant specification (para 0044), therefore, the instant claim is a genus claim. 
(ii) ‘567 claims recite implanting the drug depot, while instant claim recites local administration which includes intrathecal or epidural injection (see para 0017 of instant specification). However, the PGPB of the ‘567 patent teaches that implanting can be done by injection (para 0072), which include intrathecal mode (para 0117).
 does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003); MPEP 2111.03.
(iv) ‘567 patent claims are to the product for treating pain and instant claim is to a method of treating pain using the product. As the patent claims recite the pharmaceutical formulation having the same utility as claimed in the method of instant claim, the claims are not patentably distinct. The situation is comparable to the Sun Pharmaceutical Industries, Ltd v. Eli Lilly and Company 2010 court case, where it was concluded that double patenting is valid in a patent claiming the method using a compound over a patent claiming the compound having same utility described in specification (Sun Pharmaceutical Industries, Ltd v. Eli Lilly and Company 2010).
56.		Therefore, the instant claim is not patentably distinct over the issued claims of 9,700,567.

57.		Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 8,524,267. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both sets of claims are directed to treating pain using one or more compounds or drugs. 
The only differences between the issued and instant claims are as follows:
 (i) Instant claim recites NFκB inhibitor while ‘267 claims recite dexamethasone. However, dexamethasone is an NFĸB inhibitor as taught in the instant specification (para 0044), therefore, the instant claim is a genus claim. 

 (iii)The patent claims recite components other than the active agents, while instant claim does not. However, instant claim 1 recites “comprising” administration of one or more compounds, which means that the administration does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003); MPEP 2111.03.
(iv) ‘267 patent claims 1-8, 18-20 are to the product for treating pain and instant claim is to a method of treating pain using the product. As the patent claims recite the pharmaceutical formulation having the same utility as claimed in the method of instant claim, the claims are not patentably distinct. The situation is comparable to the Sun Pharmaceutical Industries, Ltd v. Eli Lilly and Company 2010 court case, where it was concluded that double patenting is valid in a patent claiming the method using a compound over a patent claiming the compound having same utility described in specification (Sun Pharmaceutical Industries, Ltd v. Eli Lilly and Company 2010).
58.		Therefore, instant claim is not patentably distinct over the issued claims of 8,524,267.

59.		Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 9,511,018. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both sets of claims are directed to treating pain using one or more compounds or drugs. 
The only differences between the issued and instant claims are as follows:

(ii) ‘018 claims recite implanting the drug depot, while instant claim recites local administration which includes intrathecal or epidural injection (see para 0017 of instant specification). However, the PGPB of the ‘018 patent teaches that implanting can be done by injection (para 0097), which include epidural or local administration by intrathecal mode (para 0033, 0036, 0162, 0165).
 (iii)The patent claims recite components other than the active agents, while instant claim does not. However, instant claim 1 recites “comprising” administration of one or more compounds, which means that the administration does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003); MPEP 2111.03.
(iv) ‘018 patent claims 1-10 and 19-20 are to the product for treating pain and instant claim is to a method of treating pain using the product. As the patent claims recite the pharmaceutical formulation having the same utility as claimed in the method of instant claim, the claims are not patentably distinct. The situation is comparable to the Sun Pharmaceutical Industries, Ltd v. Eli Lilly and Company 2010 court case, where it was concluded that double patenting is valid in a patent claiming the method using a compound over a patent claiming the compound having same utility described in specification (Sun Pharmaceutical Industries, Ltd v. Eli Lilly and Company 2010).
60.		Therefore, the instant claim is not patentably distinct over the issued claims of 9,511,018.


Claims 1-11 of US Patent 9,301,946; claims 1-14 of US Patent 8,889,173; claims 1, 3-6 of US Patent 8,956,641; claims 1-20 of US Patent 9,072,727; claims 1, 3-8 of US Patent 8,420,114; claims 1-10  of US Patent 8,470,360; claims 1-14 of US Patent 9,833,548; and claims 1-12 of US Patent 9,387,197. Although the conflicting claims are not identical, they are not patentably distinct from each other because instant claim and each of the above set of patent claims are directed to reducing or treating pain using one or more compounds or a drug depot. 
The only differences between the above listed issued patents and instant claim are as follows:
(i) Instant claim recites NFκB inhibitor while the patent claims recite clonidine. However, clonidine is an NFĸB inhibitor as taught in the instant specification (para 0016), therefore, the instant claim is a genus claim.
	(ii) The patent claims are to a product for reducing pain, while the instant claims are to a method of treating pain or inflammation using the product. Additionally, claims 1-12 of the ‘197 patent are to the product for treating a patient population having pain (as post-stroke spasticity patients have pain complication (see para 0008 of the PGPB of ‘197 patent)) and instant claim is to a method of treating using the product. As the patent claims recite the pharmaceutical formulation having the same utility as claimed in the method of instant claims, the claims are not patentably distinct. The situation is comparable to the Sun Pharmaceutical Industries, Ltd v. Eli Lilly and Company 2010 court case, where it was concluded that double patenting is valid in a patent claiming the method using a compound over a patent claiming the compound having same utility described in specification (Sun Pharmaceutical Industries, Ltd v. Eli Lilly and Company 2010).
(iii)The patent claims recite components other than the active agents, while instant claim does not. However, instant claim 1 recites “comprising” administration of one or more compounds, which means that the administration does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003); MPEP 2111.03.
62.		Therefore, the instant claim is not patentably distinct over the issued claims of 9,301,946, 8,889,173, 8,956,641, 9,072,727, 8,420,114, 8,470,360, 9,833,548 and 9,387,197.


NOTE: The examiner has identified many co-pending Patent Applications filed by Applicant before the Patent Office that appear to be directed to the similar or overlapping subject matter as in the instant patent application. Because of Applicant's prolific Patent and Application portfolio, the burden is shifted to Applicant to identify all relevant Applications and Patents pertained to the instantly claimed subject matter and explain a clear line of demarcation between the applications. Applicant is advised that if at any time of the prosecution of the instant patent application, it is determined that there is conflicting subject matter claimed between any other pending application filed by Applicant and the instant application, Double Patenting will not be considered as new grounds of rejection.
It is incumbent on the Applicant to inform the office of all related subject matter and to file all related terminal disclaimers. See 37 CFR 1.56, Duty to disclose information material to patentability.

Conclusion
63.         	No claims are allowed.			
64.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
65.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
66.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
14 August 2021


/GREGORY S EMCH/Primary Examiner, Art Unit 1699